Order entered January 5, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01625-CV

                                IN RE MARGIE CLARK, Relator

                  Original Proceeding from the 304th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-1043-W

                                              ORDER
        Before the Court is relator’s motion for temporary stay of proceedings in the trial court.

We DENY the motion. We ABATE the mandamus proceeding pursuant to rule 7.2(b) of the

Texas Rules of Appellate Procedure. This case is removed from the Court’s active docket until

further order of this Court to allow the successor judge to reconsider the challenged ruling of the

trial court. The parties shall timely notify this Court of all events affecting the status of this case,

including when the successor judge has ruled in accordance with rule 7.2(b). The parties shall

file either a status report or a motion to dismiss by January 19, 2015.




                                                         /s/    CRAIG STODDART
                                                                JUSTICE